Citation Nr: 0520404	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-08 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the hands, to include as secondary to service-
connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Fargo, North Dakota 
(RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, type 2.

2.  The medical evidence of record shows a current diagnosis 
of bilateral peripheral neuropathy of the hands.

3.  The medical evidence of record reveals that the veteran's 
bilateral peripheral neuropathy of the hands is related to 
his diabetes mellitus, type 2.


CONCLUSION OF LAW

Bilateral peripheral neuropathy of the hands is proximately 
due to the veteran's service-connected diabetes mellitus, 
type 2.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Based on the 


decision herein, to the extent that VA has failed to fulfill 
any duty to notify and assist the veteran, the Board finds 
that error to be harmless.  

The veteran's service medical records do not contain any 
evidence of bilateral peripheral neuropathy of the hands.  
Subsequent to service, a February 2000 private medical record 
noted that the veteran reported swelling in his right hand, 
but denied that he had experienced any trauma.  A September 
2001 private medical record noted 1 to 2+ swelling in both of 
the veteran's lower legs.  Thereafter, an April 2002 private 
medical record noted that the veteran reported hand numbness 
that increased with severity of cold weather.  A September 
2002 private medical record noted a diagnosis of neuropathy, 
although the physician did not state specifically where it 
existed.

A March 2003 VA neurological examination revealed that sharp 
versus dull, light touch, and two-point discrimination were 
all intact, to all fingertips of both the left and the right 
hand.  However, sharp versus dull was not intact to the 
veteran's great toes or plantar aspects of either foot, and 
was equivocal to the second through fifth toes on both feet.  
The diagnoses were diabetes mellitus, type 2, with renal 
insufficiency, hypertension, and early peripheral neuropathy.  
The examiner opined that these disorders were "at least as 
likely as not either aggravated by or secondary to [the 
veteran's] diabetes mellitus type 2."  

An October 2003 private medical record found "definite 
neuropathy."  The private physician stated that the veteran 
was "a diabetic with definite evidence of peripheral 
neuropathy especially in his hands and evolving in his feet 
as well."  A December 2003 private medical record noted a 
diagnosis of neuropathy.  A March 2004 private medical record 
noted that the veteran had "significant" neuropathy from 
diabetes.  

Service connection for diabetes mellitus, type 2, due to 
herbicide exposure, was granted in February 2002.  In April 
2003, service connection for peripheral 


neuropathy of the feet and renal insufficiency was granted.  
However, the veteran asserts that he also has bilateral 
peripheral neuropathy of the hands, which he claims is 
secondary to his service-connected diabetes mellitus type 2.  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record does not support a grant of service 
connection for bilateral peripheral neuropathy in the hands 
on a direct basis.  There is no evidence of any findings of 
or treatment for peripheral neuropathy in the hands in 
service.  Additionally, there is no medical evidence that 
relates the veteran's current peripheral neuropathy of the 
hands to his military service or to any incident therein.  

Nevertheless, service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.; Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310).

The evidence of record indicates that the veteran currently 
has peripheral neuropathy of his hands that is related to his 
service-connected diabetes mellitus, type 2.  Accordingly, 
service connection for peripheral neuropathy of the hands is 
warranted. 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the hands secondary to service-connected 
diabetes mellitus type II, is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


